    Case: 1:19-cv-02971 Document #: 23 Filed: 05/04/21 Page 1 of 2 PageID #:137




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

  IN RE ETHIOPIAN AIRLINES FLIGHT
  ET 302 CRASH


  ANDREA SPINI, Individually and as Special
  Administrator of the Estate of CARLO SPINI, Lead Case No.: 19-cv-02170
  Deceased, and on behalf of his Surviving
  Children, Marco Spini, Francesco Spini, and
  Elisabetta Spini,                           This Filing Relates to: Case No. 19-cv-02971
            Plaintiff,
                                                     District Judge Jorge L. Alonso
            v.
                                                     Magistrate Judge David Weisman
  THE BOEING COMPANY, a Delaware
  corporation; ROSEMOUNT AREOSPACE,
  INC., a Delaware corporation; and
  ROCKWELL COLLINS, INC., a Delaware
  corporation,

            Defendants.


     ORDER GRANTING JOINT MOTION FOR SETTLEMENT APPROVAL AND
           DISMISSAL OF PLAINTIFF’S CLAIMS WITH PREJUDICE

       The Court having reviewed the parties’ joint motion and declaration of Plaintiff’s counsel,

due notice having been given, and the Court being advised in the premises, the Court finds that:

       1.        Plaintiff’s counsel have adequately considered and represented the interests of

Decedent’s heirs and wrongful death beneficiaries, who are members of the same family; and,

       2.        The settlement reached by the parties is fair and reasonable, and in the best

interests of all parties, including all heirs and wrongful death beneficiaries of the Decedent;
   Case: 1:19-cv-02971 Document #: 23 Filed: 05/04/21 Page 2 of 2 PageID #:138




THEREFORE, IT IS HEREBY ORDERED:

        1.      All claims of Plaintiff, ANDREA SPINI, Individually and as Special

Administrator of the Estate of CARLO SPINI, Deceased (the “Decedent”), and on behalf of his

Surviving Children, Marco Spini, Francesco Spini and Elisabetta Spini and heirs (and including

Plaintiff’s claims on behalf of Decedent’s Estate, heirs and wrongful death beneficiaries) against

all Defendants, originally filed under Case No. 19-cv-02971, and consolidated under Case No.

19-cv-02170 are hereby dismissed in their entirety with prejudice and without costs to any party.

This fully resolves Plaintiff’s claims for the death of the Decedent;

        2.      The claims of all other Plaintiffs in the consolidated proceeding under Case No.

19- cv-02170 are unaffected by this order;

        3.      The settlement on behalf of all heirs and wrongful death beneficiaries together is

approved;

        4.      All claims brought on behalf of the Decedent’s heirs and wrongful death

beneficiaries, including those of the Estate brought on their behalf, are hereby dismissed in their

entirety with prejudice and without costs to any party;

        5.      The settlement funds shall be initially paid to the Kreindler & Kreindler LLP

IOLA trust account for the benefit of the Plaintiff and all heirs and wrongful death beneficiaries.

The net proceeds shall then be expeditiously transferred to the heirs and wrongful death

beneficiaries as set forth in Plaintiff’s counsel’s declaration.

                                                      ENTERED: May 4, 2021



                                                      ________________________
                                                      Hon. Jorge L. Alonso
                                                      U.S. District Court Judge
